1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                           EASTERN DIVISION
11

12   ANGELA D. DEVONSHIRE,                       )   No. ED CV 17-821-AB (PLA)
                                                 )
13                        Plaintiff,             )   ORDER ACCEPTING FINDINGS,
                                                 )   CONCLUSIONS, AND RECOMMENDATION
14                   v.                          )   OF UNITED STATES MAGISTRATE JUDGE
                                                 )
15   NANCY BERRYHILL, DEPUTY                     )
     COMMISSIONER OF OPERATIONS                  )
16   FOR THE SOCIAL SECURITY                     )
     ADMINISTRATION,                             )
17                                               )
                           Defendant.            )
18                                               )
19                                                   I.
20                                            INTRODUCTION
21         On October 22, 2018, the United States Magistrate Judge issued a Report and
22   Recommendation (“R&R”) in this action, denying plaintiff’s motion to augment the record and
23   recommending that (1) plaintiff’s request to reopen the 2011 Decision be denied; (2) plaintiff’s
24   Motion for Summary Judgment (“MSJ”) be granted in part; (3) defendant’s request in the Answer
25   that the decision of the ALJ be affirmed be denied; (4) the Commissioner’s denial of benefits be
26   reversed; and (5) the action be remanded to defendant for further proceedings. (ECF No. 48).
27

28
1    On November 6, 2018,1 plaintiff filed Objections to the R&R (“Objections” or “Obj.”). (ECF No. 49).
2    Defendant did not file a timely response to the Objections and the time to do so has passed. See
3    Fed. R. Civ. P. 72(b)(2).
4

5                                                     II.
6                                              DISCUSSION
7           Plaintiff raises several objections to the Magistrate Judge’s findings in the R&R.
8           First, plaintiff objects to the Magistrate Judge’s denial of her motion to augment the record.
9    (Obj. at 3, 4). She notes that the records she requested to be added included medical records that
10   were “listed as evidence” in the Administrative Record (“AR”) in this action at AR 94-96, which
11   were not included in the record. As noted by the Magistrate Judge, because the case is being
12   remanded, plaintiff can supplement the record on remand with these (and other) documents and
13   her motion to augment the record was denied without prejudice to presenting these documents
14   to the ALJ on remand. (ECF No. 48 at 7-8, 26-27). Thus, the Magistrate Judge’s denial of
15   plaintiff’s request to augment the Administrative Record has no bearing on the Magistrate Judge’s
16   findings and recommendations. Plaintiff’s objection is overruled.
17          Second, plaintiff objects to the Magistrate Judge’s determination that the 2011 decision was
18   final and should not be reopened. (Obj. at 3, 4-5). She submits that after receiving an unfavorable
19   decision with respect to the 2011 decision denying her application for benefits, she filed a new
20   application for DIB on May 11, 2013, which was denied on August 8, 2013. (Obj. at 5, 8-9). She
21   states that it is that decision -- not the 2011 decision -- for which she requested reconsideration.
22   (Obj. at 5). The Court notes, however, that plaintiff’s MSJ reflects that she was requesting
23

24
        1
             Pursuant to Rule 72 of the Federal Rules of Civil Procedure, objections to a Report and
25   Recommendation must be served and filed within 14 days after being served with a copy of the
     Report and Recommendation. Fed. R. Civ. P. 72(b). Plaintiff’s objections, therefore, were due
26   14 days after October 22, 2018, i.e., on November 5, 2018, and were untimely by one day. As
27   such, the Court is not required to consider the objections. Fed. R. Civ. P. 72(a) (a district judge
     “must consider timely objections . . .”) (emphasis added). In any event, as discussed herein,
28   plaintiff’s objections have no bearing on the Magistrate Judge’s findings and recommendations.

                                                      2
1    reconsideration of the 2011 decision issued by ALJ Jay Levine. (See MSJ at 5 (“Upon appeal and
2    request for reconsideration and reopening of my claim file on December 29, 2014, I requested
3    another hearing for review of ALJ Levine’s decision on the grounds that he erred by not accepting
4    the medical opinion of my treating physicians.”); see also MSJ at 5; but see ECF No. 41-2
5    (Memorandum of Points and Authorities) at 7 (stating that plaintiff thought she was “still in the
6    process of appealing [her] request for reconsideration filed in 2013”)).
7           In any event, even if plaintiff was requesting reconsideration of the August 8, 2013,
8    decision, she also failed to timely commence an appeal with regard to that decision. She had sixty
9    days from August 8, 2013, i.e., until October 8, 2013, to appeal that decision, but did not file
10   anything until September 16, 2014, almost one year later. Thus, the Court agrees with the
11   Magistrate Judge’s finding that the ALJ did not err when he determined the 2011 decision was final
12   and should not be reopened. Neither is there error in the ALJ’s purported failure to reopen or
13   reconsider the August 2013 decision.
14          Finally, plaintiff objects to the Magistrate Judge’s recommendation that the case be
15   remanded to the Commissioner for further proceedings, rather than for payment of benefits. (Obj.
16   at 3, 5-7). She submits that remanding for further proceedings “would constitute a miscarriage of
17   justice,” as she has been filing for DIB since June 12, 2008, has had the same diagnosis since
18   2008, and for ten years “the defendant and Commissioner [have] failed to properly adjudicate” her
19   claim. (Obj. at 5). While the Court is sympathetic to plaintiff’s contention that she has been
20   waiting for over ten years to obtain benefits, plaintiff presents no compelling evidence that remand
21   for payment of benefits is warranted. The Court agrees with the Magistrate Judge that there are
22   outstanding issues that must be resolved before a final determination can be made.
23

24                                                   III.
25                                             CONCLUSION
26          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other records on
27   file herein, the Magistrate Judge’s Report and Recommendation, and plaintiff’s Objections to the
28

                                                      3
1    Report and Recommendation. The Court has engaged in a de novo review of those portions of
2    the Report and Recommendation to which objections have been made. The Court agrees with
3    the recommendations of the Magistrate Judge.
4          ACCORDINGLY, IT IS ORDERED:
5          1.    The Report and Recommendation is accepted.
6          2.    Plaintiff’s objection to the Magistrate Judge’s denial of her request to augment the
7                record is overruled.
8          3.    Plaintiff’s request to reopen the 2011 and/or the 2013 decision is denied.
9          4.    Plaintiff’s Motion for Summary Judgment is granted to the extent set forth in the
10               Magistrate Judge’s Report and Recommendation, and the decision of the ALJ is
11               reversed and remanded for further proceedings in accordance with the Report and
12               Recommendation.
13         5.    Defendant’s request in the Answer that the decision of the ALJ be affirmed is
14               denied.
15         6.    Judgment shall be entered consistent with this Order.
16         7.    The clerk shall serve this Order and the Judgment on all counsel or parties of record.
17

18

19   DATED: January 4, 2019                             ___________________________________
                                                           HONORABLE ANDRÉ BIROTTE JR.
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                    4
